y A FCI jot
Kes Pon se & by Tes PONDSYU th May Ad bttere ve L

My derPome ome

24, 20)f
justle Lunt Mav )

aut / fue MG, 24, Lo}s an

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

[2-}495

 
_. INTHE UNITED STATES DISTRICT COURT
FOR THE WESTERN LISERICT OF PENNSYLVANIA.
JUSTINEVERETT,
so * Platielte,
Civil Action No, 2:27-cv-01495-B IP
Fieldworks LLC, et
al. - ve .

See ae Set St ae a See ee

Defendants: - :

a MOTION F¢ F OR RECON SIDERATION OF COURT'S |
APRIL 24TH J UDGEMEN T

| Introduction. : .
I will be fling my motion for reconsideration under rule 60 b, | want to thank the court for
‘agreeing that there are some me material facts to consider, I work dignity to prove my case 7 will: haveto to
request an extension for discovery its just not. enough time. to prove my cae successfully. Number rone,
‘| | disagree with the order that was: s entered: ‘on. n April 24% by stating that n my: April gth statement was. not. |
filed on time, which it was according to rule 15 (a); it was filed ina timely m manner without a doubt.
“Gransky and Galloway s should be included as defendants u Under the : specie rules o of jurisdiction they a are .

. liable. According to section 1981, a | company that S incorporated i in the state of Pennsylvania
ne autornatically includes them into being:held personally responsible for their companies’ discriminatory ~...> |

«actions, and they have.exceeded the minimum number of contacts to be personally.liable. ae

This'is critically important because it proves that Gronosky and Galloway shouild be-added they a

‘are the owners of the company who have set the policy? According to their website they are thé leaders
; of the company. Most importantly nobody could authorize a that fires people based upon not breaking a
| and then in the same perspective that me personally and other people of color are fired for evidence.
that is never showhor never produced. I’sbeen 3 years and I'm still waiting for those duplicate cards to -
be show, not that it's illegal butt is the basis of why Iwas fired anil they have nat shown thé evidence.

“whatsoever. . °

oo If my motion is not considered, then would have to appeal that decision within a 30-day period |
- which Iwill knows that the court has made a élear error innot accepting my April 9 statement intothe
- recor under tule 15 (a) and four examples that Granofsky and Galloway set the standard for _
os jurisdiction: However, this could be partially my fa st fo not doing 50, |simoly stated that fieldworks:
: . had met both h personal specific jurisdictions claim and | did not mention the case law stating stat which:
. ‘could be part of the problem. Although I did not that it: was important, I will correct this probieth i in the |

: appeals process needed. ol

Argument for Motion for Reconsideration. -
- This is an example and an outline for a motion for reconsideration’is inthis case is from the third :
- circuit Robin Scott Vv. Ronald Tully and forest Henrikson In May of 2005. Motions for:reconsideration ~.
shoilld be granted sparingly as federal courts have a strong interest in the finality f judgrients. Burger a
King Corp. Vv. New England Hood Duct Cleaning Co., 2000 U.S. Dist. LEXIS 1022, at *2 (E. D: Pa: 2000). "The |
purpose of a motion for reconsideration. isto correct manifest errors of law or. fact tor to. presen newly a
discovered evidence. " Max's Seafood Café Vv.
Quinteros, "https: Liwww. casemine. com /ludiement/us/5914b524add7b04934794d8e" 677" 17% 176 FE. rad

669, 677 (3d Cir. 1999) (quoting Harsco Corp. v. Zlotnicki.

"hits vn caseming.com/iudtement/s/59148dedadd760493454b971" peog" 779.2 906,

- 909 (3d Cir.. 1985), cert denied, 476 U. 5. 1171 (1986)). "Accordingly to the law, a judgment may be | |
altered or amended if the party that seeks reconsideration shows at least one of the following grounds:
(1); an sn intervening change in'the c controlling law; (2) the availability of new evidence that was not. |
available when the court granted the motion for summary judgment, or (3) the need to correct a clear
error of. law or fact or to prevent manifest injustice. "Id. (citing North River Ins.. Co. V. CIGNA Reinsurance
co," “hts: Lbwrwow. an onl uemen/ SAAS ASS \! 91218" 52 F. 3d -

1194, 1218 (3d Cir.1995)). -
These errors should be corrected.

_Ill: My April 9th amended pleading was filed on time and should be put on record.

“According to rule what rule 15 (a)”.
https://www. law.cofnell. edu/rules/frep/rule_ 15

~ Rule 15. Amended and Supplemental Pleadings here are some examples that | ‘have from Cornel law
(a) Amendments. Before Trial. .

(1) Amending asa Matter of Course. A \ party may / amend its Pleading once asa matter ofc course within:
(A) 21 days after’ serving it, or . | a

(8) if the pleading | is one to which a responsive — is required, | 21 days after s service of a | responsive

pleading or 21 days after service of a motion under “https: www. law. cornell. edu/rules/frep/rule 15" [- | .
"rule_12_ b" Rule 12(b) "https://iwww.law:cornell.edu/rules/freb/rule i5"\l "rule_12_e" (e), or

“httos://Awww law.cornell.edu/rules/frep/riule_15" \ "rule_12_f" (f), whichever is earlier.

. . My previous order that actually gave ine-a timeline But in the last order doesn't or the Feb. 19th .

briefing schedule which should have let me ficlude Exhibit One. However | would stil like it included a

" into the record unless Rule 15 doesn't apply in the Third Circuit. —

This is a clear error of the law that should be reversed.

. IV:-Granofsky and Gallaway are defiantly defendants under personal liability, Section 1981, and the
PHRA and probably general jurisdiction as well. Also Depends on the definition of what you call home".)

A.) Granofsky and Gallaway have specific jurisdiction.
"You can prove specific jurisdiction ofa company and ts corporate conspirators. Lewis Granotsky and’
Chatles Gallaway should be listed ; as defendants because specific jurisdiction ¢ and its arguable that they
| have general jurisdiction however it depends on whether it can be said thata company that Is | oe
incorporated in over a half dozen states, at-least, and gets the majority of its income from presidential

swing states, has an “at home" state.

This is the applicable case law that defines ‘specific jurisdiction.
‘I found a case.called: Lutz v: Rakuten.

‘httos://www.casemine.com/judgement/us/5ec17774342cca 41d775797al. .

Pursuant to Fed. R. Civ, P. Ak), adistrict court typically exercises personal jurisdiction according to the |
law of the state where it sits. Id.; see Fed. R. Civ. P. 4(k)(1)(A). Therefore, because this Court sits in the :
Commonwealth of Pennsylvania, it must apply the Pennsylvania long-arm statute. Pennsylvania's long-
arm statute provides for jurisdiction "based on the most minimum contact with the[e] Commonwealth oo

/ allowed underthe Constitution of the United States."

. htos://ww casemine.com/udesinent/us/S9 4baeSald7504934768005" \I'"p316" O'Connor, 496 F.3d
‘at 316 (alteration in original) (internal quotations omitted) (quoting 42 Pa. Cons. Ann.-§ 9233(0)).
Accordingly, this Court must decide whether Defendants have “certain’ minimum contacts with .
[Pennsylvania] such that: the maintenance of the suit does not offend traditional notions of fair play, and |
substantial justice. "Id. (alteration in’ original) (internal quotations omitted) (quoting Int'l Shoe Co. ve
"tos: L/w. casemine. com/iudgement/us/591 4a e6add750493460024e" | "p316" Washington, 326-

‘US. 310, 316 (1945), "the nature of these contacts must be'such that the defendant should be.
. reasonably. able to anticipate being h hauled into court in ‘the forum state. " Provident Nat. Bank v.
California Fed. Sav. "https: Hvoww, casemine. com /ludgement/us/59148c8fadd7b04934534301" *pAs7" ,

& Loan Assn! S, 819. F. 2d 434, 437 (3d Cir. 1987).

Traditionally, courts apply a three- -pronged test to determine whether specific jurisdiction exists.

“https: Lhwww. casemine. ecom/ludgement/\S/50abetad47604934769005" |. "e317 oO! Connor, 496 F. 3d |

. at 317. First "the defendant must have = ‘purposefully directed its activities’ at the forum. " Id. (alteration
-in original) (quoting burger King Vv.: oe |

: “htt ps: I horww.c2 casemine. com/udserment/us/S914e2cSsd7HOA9347 tee" \I “pa72" Rudzewicz, ATL

U.S. 462, 472 (1985)). There must be a "deliberate targeting of the forum" "and "contacts with: a state’ s |

citizens that take place outside the state are- not purpose contacts with the state itself."' Id. Moreover,
"the defendant must have! purposefully availed] itself of the privilege of conducting activities within. the
forum." Id. (alteration i in original) (quoting Hanson v. a |
httos:/Avww.casemine.com/judgement/us/5914e9b2add7b04934714773 "9253" Denckla, 357 US.235, |

253 (1958))
This is-how the-court had met the corporate standard regarding-the Lutz case. .
"i. Specific Jurisdiction Over Rakuten Baseball |

Plaintiff alleges that “vJvirtually all of the negotiations for a 2015 contract with defend nts took place in
Pennsyivania® ' after he returned to Pennsylvania i in September 2 2014. ECF No. 44-1 at q 7. The Court t finds
that it has. specific personal jurisdiction. over Rakuten Baseball. First, Rakuten Baseball, by way of its
representatives, purposefully directed its activities at t Pennsylvania. D During negotiations for a 2015 -
“contract, Rakuten Baseball representatives directly communicated with Plaintiff via email and text
messages’ while he was in | Pennsylvania. Sasaki also communicated with Paint via a 2 telephone call on ©

November 27, 2014 to congratulate him on resigning with the Golden Fagles for the 2015 season.
Rakuten Baseball was also aware that.Plaintiff was a Pennsylvania resident, For instance, Rakuten. .
Baseball wire transferred Plaintiff salary for the 2014 season to his bank account in Pottstown, |
Pennsylvania, which included Plaintiff's buyout of his 2014 contract. Id. at ] 12. Rakuten Baseball also. .
paid Aetna Insurance Company for the medical insurance for Plaintiffs physical therapy and |
rehabilitation of his injured.thumb, most of which took place in Pennsylvania. Id. However, taking
Plaintiff's allegations as factually true, it is clear that Rakuten Baseball knowingly reached into

- Pennsylvania-to recruit and employ Plaintiff to play baseball for the Golden Eagles. These are all —

examples of Rakuten Baseball taking action that was purposefully directed at Pennsylvania.

Second, this litigation clearly arises out of Rakuten Baseball's contacts with Plaintiff while he was in
Pennsylvania. The contacts in Pennsylvania are the crux of Plaintiff's claims against Rakuten Baseball.
The majority of these communications/contacts Rakuten Baseball knew, or-had reason to believe, were 7
taking placing while Plaintiff was in Pennsylvania. Third, the Court's exercise of personal jurisdiction over .
Rakuten Baseball supports notions of fair play and substantial justice. This matter being heard in -
‘Pennsylvania creates a substantially smaller burden-on Rakuten Baseball compared to the burden
Plaintiff would face if this Court would not hear this matter. Rakuten Baseball is a sophisticated
corporation that has the resources to defend this matter in Pennsylvania. The rélative finances of

~ Rakuten Baseball compared to Plaintiff's finances is an overwhelming factor that supports the Court's

exercise of personal jurisdiction over Rakuten Baseball.

“https://www.casemine.com/judgement/us/5¢c17774342cca1d775797a1” Because Rakuten Baseball
is subject to personal jurisdiction under traditional specific jurisdiction, the Court does not reach the 7 |
question of whether Rakuten Baseball is subject to personal jurisdiction on Plaintiff's fraud claim under _
the Calder effects test. "https://www.casemine.com/judgement/us/S914b6e5add7b0493477bb3d" \l

"96" See Miller Yacht Sales, 384 F.3d at 96 n. 2..
Fieldworks opened up at.least three offices here in Pennsylvania, they did the very work of
registering voters to vote in PA elections, probably to help Democratic Party candidates even though |
did register some Republicans in the state. Fieldworks is also incorporated here in the state and has
agents. Fieldworks had hired Pennsylvania workers and paid Pennsylvania taxes; Fieldworks has even

been raided several times for allegedly violating Pennsylvania laws.

: ‘That would seem to meet the minimal contacts test. This would seem to be specific targeting.
The second prong of this the test for specific jurisdiction is whether the acts that arise, illegal
discrimination against black workers by way of disparate treatment and disparate impact for example,
within the state of Pennsylvania. It's clear that all of the actions talked about in my complaint happened
here in Pennsylvania, specifically at the Wilkinsburg office. Even the somewhat shoddy fraud detection
unit was based here in pennsylvania as well. | am also a Pennsylvania resident. Just like Rakuten
’ Baseball was found to have specific jurisdiction, even after the heightened standard enacted after

Daimler and Good year, then so should Fieldworks defendants Granofsky and:Gallaway. - -
B.) Both Section 1981 and PHRA allow personal liability of corporate actors.
This is a case regarding specific parts this matter.

Fernando Gonzalez v..Molded Acoustical Products of Easton Inc.

“https://www.casemine.com/judgement/us/5914tbb7add7b049349afde1
B. Individual Liability Under § 1981 and the PHRA

Defendants had contended that DE Pack and D'Arhico were entitled to the summary judgment
simply because MAP is. Doc. No. 44-12 at 13-14. MAP is not entitled to summary judgment, and in any o
event, DE Pack and D'Amico are not either based on the record before me. |
"TA] claim seeking to impose personal liability under Section 1981 must be predicated on the actor's |
. personal involvement and there must therefore be some affirmative link-to causally connect the actor
. with the discriminatory action." Johnson Vv. Res. for Human Dev.,
Inc."*https’//www.casemine:com /judgement/us/5914be2aadd7b049347a68b8" \ "p978" 843 F. Supp.
974, 978 (E.D. Pa. 1994). Similarly, "an individual supervisory employee can be held liable under an
aiding and abetting/accomplice liability theory pursuant to § 955(e) [of the PHRA] for his.own direct acts
._ of discrimination or for his failure to take action to prevent further discrimination by an employee under ,
supervision." Davis v. Levy, Angstreich, Finney, Baldante, Rubenstein & Coren PC,
. "https://www.casemine.com/judgement/us/5914bb7aadd7b04934796f0a" \| "p887" 20 F: Supp. 2d 885,

887 (E.D. Pa. 1998).

Testimony indicates that the decision to not rehire Plaintiffs rested solely with DE Pack and D'Amico, -
both of whom were unquestionably supervisory employees. DE Pack Dep. at 71-73; Hanni Dep. at 36;
Kuypers Dep. at 50. This evidence suffices to.raise a material-factual issue regarding DE Pack and ©

D'Amico's individual liability under § 1981 and § 955(e), and | will deny Defendants’ motion accordingly.

This court has made a clear error of. law even though | take some of the blame for not introducing the
case law earlier. | just assume that Stanford grads are smarter and better and know all the case law.

Perhaps-the judge is merely human, at times.
- Exhibit One: : -

- Respectfully,

a - Justin Everett . aoe

Date hey Xt ee

Te | Signature: ght

oy certify t that on the---- 2G

- Certificate of Service |

| “day of. im (Ly 2019 this s statement
will be emailed or mailed to the Defendant's lawyers. and a copy
| was either mailed ¢ or delivered to the clerk's office.

 
| Signature: Z7- aon

Date: 4 7%, ZU
